jfourtf) Court of
                                              gntonto,

                                              April 29,2013


                                           No. 04-12-00637-CR


                                      Stephen Jonathon VOGT,
                                                Appellant


                                                   v.



                                           The STATE of Texas,
                                                Appellee


                   From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR12648B
                             Honorable Melisa Skinner, Judge Presiding

                                              ORDER

       Appellant's brief was originally due April 4, 2013; however, the court granted appellant
an extension of time to file the brief until May 6, 2013. Appellant filed a motion requesting an
additional sixty days to file the brief.

        We grant the motion in part and order appellant's brief due June 3, 2013 (60 days
after the originally due date). Counsel is advised that no further extensions of time will be
granted absent a snowing of extraordinary circumstances. Any request for a further extension of
time must (1) show extraordinary circumstances, (2) advise the court of the efforts counsel has
expended in preparing the brief, and (3) provide the court reasonable assurance that the brief will
be completed and filed by the requested extended deadline.




                                  OF, I have hereunto set my hand and affixed the seal of the said
                               i%2013.



                                                            Clerk of Court